Title: IV. Thomas Jefferson to Gouverneur Morris, 16 August 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Sir
Philadelphia August 16th: 1793.

In my letter of June 13th. I enclosed to you the copies of several letters, which had passed between Mr. Ternant, Mr. Genet, and myself, on the occurrences to which the present war had given rise within our ports. The object of this communication was to enable you to explain the principles on which our government was conducting itself towards the belligerent parties; principles which might not in all cases be satisfactory to all, but were meant to be just and impartial to all. Mr. Genet had been then but a little time with us; and but a little more was necessary to develop in him a character and conduct, so unexpected, and so extraordinary, as to place us in the most distressing dilemma, between our regard for his nation, which is constant and sincere, and a regard for our Laws, the authority of which must be maintained; for the peace of our Country, which the Executive Magistrate is charged to preserve; for it’s honor, offended in the person of that Magistrate; and for it’s character grossly traduced in the conversations and letters of this Gentleman. In the course of these transactions, it has been a great comfort to us to believe that none of them were within the intentions or expectations of his employers. These had been too recently expressed, in acts which nothing could discolour, in the letters of the Executive Council, in the letter and decrees of the national Assembly, and in the general demeanor of the nation towards us, to ascribe to them things of so contrary a character. Our first duty, therefore, was to draw a strong line between their intentions, and the proceedings of their Minister; our second, to lay those proceedings faithfully before them.
On the declaration of war between France and England, the United States being at peace with both, their situation was so new and unexperienced by themselves, that their citizens were not, in the first instant, sensible of the new duties resulting therefrom, and of the restraints it would impose even on their dispositions towards the belligerent powers. Some of them imagined (and chiefly their transient Sea-faring citizens) that they were free to indulge those dispositions, to take side with either party, and enrich themselves by depredations on the commerce of the other, and were meditating enterprises of this nature, as there was reason to believe. In this state of the public mind, and before it should take an erroneous direction, difficult to be set right, and dangerous to themselves and their country, the President thought it expedient, through the channel of a Proclamation, to remind our fellow-citizens that we were in a state of peace with all the belligerent powers, that in that state,  it was our duty neither to aid nor injure any, to exhort and warn them against acts which might contravene this duty, and particularly those of positive hostility, for the punishment of which the laws would be appealed to; and to put them on their guard also as to the risks they would run, if they should attempt to carry articles of contraband to any. This proclamation, ordered on the 19th. and signed the 22d. day of April, was sent to you in my letter of the 26th. of the same month.
On the day of it’s publication, we received through the channel of the newspapers the first intimation that Mr. Genet had arrived on the 8th. of the month at Charleston in the Character of minister plenipotentiary from his nation to the united States, and soon after, that he had sent on to Philadelphia the vessel in which he came, and would himself perform the Journey by land. His landing at one of the most distant ports of the Union from his points both of departure and destination, was calculated to excite attention: and very soon afterwards we learnt that he was undertaking to authorize the fitting and arming vessels in that port, enlisting men, foreigners and citizens, and giving them Commissions to cruize and commit hostilities on nations at peace with us, that these vessels were taking and bringing prizes into our ports, that the consuls of France were assuming to hold Courts of Admiralty on them, to try, condemn, and authorize their sale as legal prize, and all this before Mr. Genet had presented himself, or his Credentials to the President, before he was received by him, without his consent or consultation, and directly in contravention of the state of peace existing, and declared to exist in the President’s proclamation, and incumbent on him to preserve till the constitutional authority should otherwise declare. These proceedings became immediately, as was naturally to be expected, the subject of complaint by the representative here of that power against whom they would chiefly operate. The British minister presented several memorials thereon, to which we gave the answer of May 15. heretofore enclosed to you, corresponding in substance with a letter of the same date written to Mr. Ternant, the minister of France then residing here, a copy of which I send herewith. On the next day Mr. Genet reached this place, about five or six weeks after he had arrived at Charleston, and might have been at Philadelphia, if he had steered for it directly. He was immediately presented to the President, and received by him as the minister of the Republic; and as the conduct before stated seemed to bespeak a design of forcing us into the war, without allowing us the exercise of any free will in the case, nothing could be more assuaging than his assurances to the President at his reception, which he repeated to me afterwards in conversation, and in public to the citizens of Philadelphia in answer to an address from them, that, on account of our remote situation and other circumstances, France did not expect that we  should become a party to the war, but wished to see us pursue our prosperity and happiness in peace. In a conversation a few days after, Mr. Genet told me that M. de Ternant had delivered him my letter of May 15. He spoke something of the case of the Grange, and then of the armament at Charleston, explained the circumstances which led him to it before he had been received by the government, and consulted it’s will, expressed a hope that the President had not so absolutely decided against the measure, but that he would hear what was to be said in support of it; that he would write me a letter on the subject, in which he thought he could justify it under our Treaty; but that if the President should finally determine otherwise, he must submit: for that assuredly his instructions were to do what would be agreeable to us. He accordingly wrote the letter of May 27. The President took the case again into consideration, and found nothing in that letter which could shake the grounds of his former decision. My letter of June 5th. notifying this to him, his of June 8th. and 14th. mine of the 17th. and his again of the 22d. will shew what further passed on this subject, and that he was far from retaining his disposition to acquiesce in the ultimate will of the President.—It would be tedious to pursue this and our subsequent correspondencies through all their details. Referring, therefore, for these to the letters themselves, which shall accompany this, I will present a summary view only of the points of difference which have arisen, and the Grounds on which they rest.
1. Mr: Genet asserts his right of arming in our ports,
   
   Lets. June 8. 22. 1. May 27.

 and of enlisting our citizens, and that we have no right to restrain him or punish them. Examining this question under the law of nations, founded on the general sense and usage of mankind, we have produced proofs, from the
   
   June 17. Vattel L.3.§.104.

 most enlightened and approved writers on the subject, that a neutral nation must, in all things relating to the war, observe an exact impartiality towards the parties; that favors to one to the prejudice of the other would import a fraudulent neutrality, of which no nation would be the dupe; that no succour should be given to either, unless stipulated by Treaty, in men, arms, or any thing else directly serving for war;
   
   Wolf. 1174. Vat. 3.§.15.

 that the right of raising troops being one of the rights of sovereignty, and consequently appertaining exclusively to the nation itself, no foreign power or person can levy men, within it’s territory, without it’s consent; and he who does, may be rightfully and severely punished; that if the United States have a right to refuse the permission to arm vessels and raise men within their ports and territories, they are bound by the laws of neutrality to exercise that right, and to prohibit such armaments and enlistments. To these principles of the law of Nations Mr. Genet answers by calling them ‘diplomatic subtleties,’ and ‘aphorisms of Vattel and others.’ But something more than this is necessary to disprove them:  and till they are disproved, we hold it certain that the law of Nations and the rules of neutrality forbid our permitting either party to arm in our ports.
But Mr. Genet says
   
   June 22. 8.

 that the 22d. article of our treaty allows him expressly to arm in our ports. Why has he not quoted the very words of that article expressly allowing it? For that would have put an end to all further question. The words of the article are ‘It shall not be lawful for any foreign privateers not belonging to subjects of the most christian King, nor Citizens of the said United States, who have Commissions from any prince or state in enmity with either nation, to fit their Ships in the ports of either the one or the other of the aforesaid parties.’ Translate this from the general terms in which it here stands into the special case produced by the present war. ‘Privateers not belonging to France or the United States and having Commissions from the enemies of one of them,’ are in the present state of things ‘British, Dutch and Spanish privateers.’ Substituting these then for the equivalent terms, it will stand thus. ‘It shall not be lawful for British, Dutch, or Spanish privateers to fit their ships in the ports of the United States.’ Is this an express permission to France to do it? Does the negative to the enemies of France, and silence as to France herself, imply an affirmative to France? Certainly not: it leaves the question, as to France open and free to be decided according to circumstances. And if the parties had meant an affirmative stipulation, they would have provided for it expressly; they would never have left so important a point to be inferred from mere silence, or implication. Suppose they had desired to stipulate a refusal to their enemies, but nothing as to themselves: what form of expression would they have used? Certainly the one they have used: an express stipulation as to their enemies, and silence as to themselves. And such an intention corresponds not only with the words, but with the circumstances of the times. It was of value to each party to exclude it’s enemies from arming in the ports of the other, and could in no case embarrass them. They therefore stipulated so far mutually. But each might be embarrassed by permitting the other to arm in it’s ports. They therefore would not stipulate to permit that. Let us go back to the state of things in France when this treaty was made, and we shall find several cases wherein France could not have permitted us to arm in her ports. Suppose a war between these States and Spain. We know that, by the Treaties between France and Spain, the former could not permit the enemies of the latter to arm in her ports. It was honest in her, therefore, not to deceive us by such a stipulation. Suppose a war between these States and Great Britain. By the treaties between France and Great Britain, in force at the signature of ours, we could not have been permitted to arm in the ports of France. She could not then have meant in this article to  give us such a right. She has manifested the same sense of it again in her subsequent Treaty with England, made eight Years after the date of ours, stipulating in the 16th. article of it, as in our 22d. that foreign privateers, not being subjects of either crown should not arm against either, in the ports of the other. If this had amounted to an affirmative stipulation that the subjects of the other crown might arm in her ports against us, it would have been in direct contradiction to her 22d. Article with us. So that to give to these negative stipulations, an affirmative effect, is to render them inconsistent with each other, and with good faith: to give them only their negative and natural effect, is to reconcile them to one another, and to good faith, and is clearly to adopt the sense in which France herself has expounded them. We may justly conclude then, that the article only obliges us to refuse this right, in the present case, to Great Britain, and the other enemies of France. It does not go on to give it to France, either expressly, or by implication. We may then refuse it. And since we are bound by treaty to refuse it to the one party, and are free to refuse it to the other, we are bound by the laws of neutrality to refuse it to that other. The aiding either party then with vessels, arms, or men, being unlawful by the Law of nations, and not rendered lawful by the treaty, it is made a question whether our citizens, joining in these unlawful enterprises may be punished? The united States being in a state of peace with most of the belligerent powers by treaty, and with all of them by the laws of nature, murders and robberies committed by our citizens within our territory, or on the high seas, on those with whom we are so at peace, are punishable, equally as if committed on our own inhabitants. If I might venture to reason a little formally, without being charged with running into ‘subtleties and aphorisms,’ I would say that if one citizen has a right to go to war of his own Authority, every citizen has the same. If every citizen has that right, then the nation (which is composed of all it’s Citizens) has a right to go to war, by the authority of it’s individual Citizens. But this is not true, either on the general principles of Society, or by our Constitution, which gives that power to Congress alone, and not to the Citizens individually. Then the first position was not true; and no citizen has a right to go to war of his own authority: and for what he does without right, he ought to be punished.—Indeed nothing can be more obviously absurd than to say that all the citizens may be at war, and yet the nation at peace. It has been pretended, indeed, that the engagement of a citizen in an enterprise of this nature, was a divestment of the character of citizen, and a transfer of jurisdiction over him to another Sovereign. Our citizens are certainly free to divest themselves of that character, by emigration, and other acts manifesting their intention, and may then become the subjects of another power, and free to do whatever the subjects  of that power may do. But the laws do not admit that the bare Commission of a crime amounts of itself to a divestment of the character of citizen, and withdraws the criminal from their coercion. They would never prescribe an illegal act among the legal modes by which a citizen might disfranchise himself; nor render treason, for instance, innocent by giving it the force of a dissolution of the obligations of the criminal to his Country. Accordingly, in the case of Henfield, a citizen of these States, charged with having engaged in the port of Charleston in an enterprise against nations at peace with us, and with having joined in the actual Commission of Hostilities, the Attorney General of the united States, in an official Opinion declared that the act with which he was charged, was punishable by law. The same thing has been unanimously declared by two of the Circuit Courts of the United States, as you will see in the charges of Chief Justice Jay, delivered at Richmond, and Judge Wilson, delivered at Philadelphia, both of which are herewith sent. Yet Mr. Genet in the moment he lands at Charleston, is able to tell the Governor, and continues to affirm in his correspondence here, that no law of the united States authorizes their government to restrain either it’s own Citizens, or the foreigners inhabiting it’s territory, from warring against the enemies of France. It is true, indeed, that, in the case of Henfield, the Jury which tried, absolved him. But it appeared on the trial that the crime was not knowingly and wilfully committed; that Henfield was ignorant of the unlawfulness of his undertaking; that in the moment he was apprised of it, he shewed real contrition; that he had rendered meritorious services during the late war, and declared he would live and die an American. The Jury, therefore, in absolving him, did no more than the constitutional authority might have done, had they found him guilty: the Constitution having provided for the pardon of offences in certain cases, and there being no case where it could have been more proper than where no offence was contemplated. Henfield, therefore, was still an American Citizen, and Mr. Genet’s reclamation of him was as unauthorized as the first enlistment of him.
2. Another doctrine advanced by Mr. Genet is, That our Courts can take no cognisance of questions whether vessels, held by theirs, as prizes, are lawful prizes or not; that this jurisdiction belongs exclusively to their Consulates here, which have been lately erected by the national assembly into complete Courts of Admiralty.
Let us consider first what is the extent of the Jurisdiction which the Consulates of France may rightfully exercise here. Every nation has of natural right, entirely and exclusively, all the jurisdiction which may be rightfully exercised in the territory it occupies. If it cedes any portion of that jurisdiction to Judges appointed by another Nation, the limits of their power must depend on the instrument of cession. The United  States and France, have, by their Consular Convention, given mutually to their Consuls jurisdiction in certain cases specially enumerated. But that Convention gives to neither the power of establishing complete Courts of Admiralty within the territory of the other, nor even of deciding the particular question of Prize, or not prize. The Consulates of France then cannot take judicial cognisance of those questions here. Of this opinion Mr. Genet was, when he wrote his letter of May 27. wherein he promises to correct the Error of the Consul at Charleston, of whom, in my letter of the 15th. I had complained, as arrogating to himself that jurisdiction; though in his subsequent letters he has thought proper to embark in the errors of his Consuls.
   
   June 14. 22.


But the United States, at the same time do not pretend any right to try the validity of captures made on the high seas, by France, or any other nation, over it’s enemies. These questions belong, of common usage, to the Sovereign of the Captor, and whenever it is necessary to determine them, resort must be had to his Courts. This is the case provided for in the 17th. Article of the Treaty, which says that such prizes shall not be arrested, nor cognisance taken of the validity thereof; a stipulation much insisted on by Mr. Genet and the Consuls, and which we never thought of infringing or questioning. As the validity of captures then, made on the high seas by France over it’s enemies, cannot be tried within the United States by their Consuls, so neither can it by our own Courts. Nor is this the question between us, though we have been misled into it.
The real Question is Whether the United States have not a right to protect vessels within their waters, and on their Coasts? The Grange was taken within the Delaware, between the shores of Jersey and of the Delaware State, and several miles above it’s mouth. The seizing her was a flagrant violation of the jurisdiction of the United States. Mr. Genet, however, instead of apologizing, takes great merit in his letters for giving her up.—The William is said to have been taken within two miles of the Shores of the united States. When the admiralty declined cognisance of the case, she was delivered to the French Consul, according to my letter of June 25th., to be kept till the Executive of the united States should examine into the case; and Mr. Genet was desired by my letter of June 29th. to have them furnished with the evidence, on behalf of the captors, as to the place of capture. Yet to this day it has never been done. The Brig Fanny was alleged to be taken within five miles from our shore. The Catharine within two miles and a half. It is an essential attribute of the jurisdiction of every Country to preserve peace, to punish acts in breach of it, and to restore property taken by force within it’s limits. Were the armed vessel of any nation to cut away one of our own from the wharves of Philadelphia, and to chuse to call it a prize, would  this exclude us from the right of redressing the wrong? Were it the vessel of another nation, are we not equally bound to protect it, while within our limits? Were it seized in any other waters, or on the shores of the united States, the right of redressing is still the same: and humble indeed would be our condition, were we obliged to depend for that on the will of a foreign Consul, or on negotiation with diplomatic Agents. Accordingly this right of protection, within it’s waters, and to a reasonable distance on it’s coasts, has been acknowledged by every nation, and denied to none: and if the property seized be yet within their power, it is their right and duty to redress the wrong themselves.—France herself has asserted the right in herself and recognised it in us, in the 6th. Article of our treaty, where we mutually stipulate that we will, by all the means in our power, (not by negotiation) protect and defend each others vessels and effects, in our ports or roads, or on the seas near our Countries, and recover and restore the same to the right owners. The United Netherlands, Prussia and Sweden, have recognised it also in treaties with us; and indeed it is a standing formule, inserted in almost all the Treaties of all nations, and proving the principle to be acknowledged by all nations.
How, and by what Organ of the government, whether Judiciary or Executive, it shall be redressed, is not yet perfectly settled with us. One of the subordinate Courts of Admiralty has been of opinion, in the first instance, in the case of the ship William, that it does not belong to the Judiciary. Another perhaps may be of a contrary Opinion. The question is still sub judice, and an appeal to the Court of last resort will decide it finally. If finally, the judiciary shall declare that it does not belong to the Civil authority, it then results to the Executive, charged with the direction of the military Force of the union, and the conduct of it’s affairs with foreign nations. But this is a mere question of internal arrangement between the different Departments of the Government, depending on the particular diction of the laws and Constitution; and it can in no wise concern a foreign nation to which department these have delegated it.
3. Mr. Genet, in his letter of July 9. requires that the Ship Jane, which he calls an English privateer, shall be immediately ordered to depart; and, to justify this, he appeals to the 22d. Article of our treaty, which provides that it shall not be lawful for any foreign privateer to fit their Ships in our ports, to sell what they have taken, or purchase victuals, &c. The Ship Jane is an English merchant vessel, which has been many years employed in the Commerce between Jamaica and these States. She brought here a cargo of produce from that Island, and was to take away a cargo of flour. Knowing of the war when she left Jamaica, and that our coast was lined with small French privateers, she armed for her defence, and took one of those Commissions usually  called letters of marque. She arrived here safely without having had any rencounter of any sort. Can it be necessary to say that a merchant vessel is not a privateer? That though she has arms to defend herself in time of war, in the course of her regular commerce, this no more makes her a privateer, than a Husbandman following his plough, in time of war, with a Knife or pistol in his pocket, is thereby made a Soldier? The occupation of a privateer is attack and plunder, that of a merchant-vessel is commerce and self-preservation. The article excludes the former from our ports, and from selling what she has taken, that is, what she has acquired by war, to shew it did not mean the merchant-vessel and what she had acquired by commerce. Were the merchant-vessels coming for our produce forbidden to have any arms for their defence, every Adventurer who has a boat, or money enough to buy one, would make her a privateer; our Coasts would swarm with them, foreign vessels must cease to come, our Commerce must be suppressed, our produce remain on our hands, or at least that great portion of it which we have not vessels to carry away, our ploughs must be laid aside and agriculture suspended. This is a sacrifice no treaty could ever contemplate, and which we are not disposed to make out of mere complaisance to a false definition of the term privateer.—Finding that the Jane had purchased new carriages to mount two or three additional Guns, which she had brought in her hold, and that she had opened additional port-holes for them, the carriages were ordered to be relanded, the additional port holes stopped, and her means of defence reduced to be exactly the same at her departure, as at her arrival. This was done on the general principle of allowing no party to arm within our ports.
4. The 17th. Article of our Treaty leaves armed vessels free to conduct whithersoever they please, the Ships and goods taken from their enemies without paying any duty, and to depart and be conducted freely to the places expressed in their Commissions, which the Captain shall be obliged to shew. It is evident that this Article does not contemplate a freedom to sell their prizes here: but on the contrary a departure to some other place, always to be expressed in their Commission, where their validity is to be finally adjudged. In such case it would be as unreasonable to demand Duties on the goods they had taken from an enemy, as it would be on the cargo of a merchant vessel touching in our ports for refreshment or advices. And against this the Article provides. But the armed vessels of France have been also admitted to land and sell their prize goods here for consumption; in which case it is as reasonable they should pay duties, as the goods of a merchantman landed and sold for consumption. They have, however, demanded, and as a matter of right, to sell them free of duty, a right, they say, given by this Article of the Treaty, though the Article does not give the right to sell at all. Where  a Treaty does not give the principal right of selling, the additional one of selling duty free cannot be given: and the laws in admitting the principal right of selling, may with-hold the additional one of selling duty free. It must be observed that our revenues are raised almost wholly on imported goods. Suppose prize goods enough should be brought in to supply our whole consumption. According to their construction we are to lose our whole revenue. I put the extreme case to evince more extremely the unreasonableness of the claim. Partial supplies would affect the revenue but partially. They would lessen the evil, but not the error, of the construction: and I believe we may say with truth that neither party had it in contemplation, when penning this Article, to abandon any part of it’s revenue for the encouragement of the Sea-robbers of the other.
5. Another source of complaint with Mr. Genet has been that the English take French goods out of american vessels, which he says is against the Law of nations, and ought to be prevented by us. On the contrary we suppose it to have been long an established principle of the Law of nations that the Goods of a friend are free in an enemy’s vessel, and an enemy’s goods lawful prize in the vessel of a friend. The inconvenience of this principle, which subjects merchant-vessels to be stopped at Sea, searched, ransacked, led out of their course, has induced several nations latterly to stipulate against it by treaty, and to substitute another in it’s stead, that free bottoms shall make free goods and enemy bottoms, enemy goods; a rule equal to the other in point of loss and gain, but less oppressive to commerce. As far as it has been introduced, it depends on the treaties stipulating it, and forms exceptions in special cases to the general operation of the law of nations. We have introduced it into our treaties with France, Holland, and Prussia; and French goods found by the two latter nations in American bottoms are not made prize of. It is our wish to establish it with other nations. But this requires their consent also, is a work of time, and in the mean while they have a right to act on the general principle, without giving to us, or to France, cause of complaint. Nor do I see that France can lose by it on the whole. For though she loses her goods when found in our vessels by the nations with whom we have no treaties, yet she gains our goods, when found in the vessels of the same, and all other nations: and we believe the latter mass to be greater than the former.—It is to be lamented, indeed, that the general principle has operated so cruelly in the dreadful calamity which has lately happened in St. Domingo. The miserable fugitives, who, to save their lives, had taken asylum in our vessels, with such valuable and portable things as could be gathered in the moment, out of the ashes of their houses, and wrecks of their fortunes, have been plundered of these remains by the licensed Sea-rovers of their enemies. This  has swelled, on this occasion, the disadvantages of the general principle that ‘an enemy’s goods are free prize in the vessels of a friend.’ But it is one of those deplorable and unforeseen calamities to which they expose themselves who enter into a state of war, furnishing to us an awful lesson to avoid it by justice and moderation, and not a cause or encouragement to expose our own towns to the same burnings and butcheries, nor of complaint because we do not.
6. In a case like the present, where the missionary of one government construes differently from that to which he is sent the treaties and laws which are to form a common rule of action for both, it would be unjust in either to claim an exclusive right of construction. Each nation has an equal right to expound the meaning of their common rules; and reason and usage has established, in such cases, a convenient and well understood train of proceeding. It is the right and duty of the foreign missionary to urge his own constructions, to support them with reasons which may convince, and in terms of decency and respect which may reconcile, the government of the country to concurrence. It is the duty of that government to listen to his reasonings with attention and candor, and to yield to them when just. But if it shall still appear to them that reason and right are on their side, it follows of necessity that, exercising the sovereign powers of the country, they have a right to proceed on their own constructions and conclusions as to whatever is to be done within their limits. The minister then refers the case to his own government, asks new instructions, and in the meantime acquiesces in the authority of the country. His government examines his constructions, abandons them, if wrong, insists on them, if right, and the case then becomes a matter of negotiation between the two nations. Mr. Genet, however, assumes a new and a bolder line of conduct. After deciding for himself ultimately, and without respect to the authority of the country, he proceeds to do what even his sovereign could not authorize, to put himself, within the country, on a line with it’s government, act as cosovereign of the territory, arms vessels, levies men, gives commissions of war, independently of them, and in direct opposition to their orders and efforts. When the government forbids their citizens to arm and engage in the war, he undertakes to arm and engage them. When they forbid vessels to be fitted in their ports for cruising on nations with whom they are at peace, he commissions them to fit and cruise. When they forbid an unceded jurisdiction to be exercised within their territory by foreign agents, he undertakes to uphold that exercise and to avow it openly. The Privateers Citoyen Genet and Sans Culottes, having been fitted out at Charleston (though without the permission of the government, yet before it was forbidden) the President only required they might leave our ports, and did not interfere with their prizes. Instead, however, of  their quitting our ports, the Sans Culottes remains still, strengthening and equipping herself, and the Citoyen Genet went out only to cruise on our coast, and to brave the authority of the country by returning into port again with her prizes. Though in the letter of June 5. the final determination of the President was communicated that no future armaments in our ports should be permitted, the Vainqueur de la Bastille was afterwards equipped and commissioned in Charleston, the Anti-George in Savannah, the Caramagnole in Delaware, a Schooner and a Sloop in Boston, and the Polly or Republican was attempted to be equipped in New York, and was the subject of reclamation by Mr. Genet, in a style which certainly did not look like relinquishing the practice. The Little Sarah or Little Democrat was armed, equipped and manned, in the Port of Philadelphia, under the very eye of the government, and as if meant to insult it. Having fallen down the River, and being evidently on the point of departure for a cruize, Mr. Genet was desired, in my letter of July 12. on the part of the President, to detain her till some inquiry and determination on the case should be had. Yet within three or four days after, she was sent out by orders from Mr. Genet himself, and is at this time cruising on our coasts, as appears by the protest of the master of one of our vessels maltreated by her.
The government thus insulted and set at defiance by Mr. Genet, committed in it’s duties and engagements to others, determined still to see in these proceedings but the character of the individual; and not to believe, and it does not believe, that they are by instructions from his employers. They had assured the British minister here that the vessels already armed in their ports should be obliged to leave them, and that no more should be armed in them. Yet more had been armed, and those before armed, had either not gone away, or gone only to return with new prizes. They now informed him that the order for departure should be enforced, and the prizes made contrary to it should be restored or compensated. The same thing was notified to Mr. Genet in my letter of Aug. 7. and, that he might not conclude the promise of compensation to be of no concern to him, and go on in his courses, he was reminded that it would be a fair article of account against his nation.
Mr. Genet, not content with using our force, whether we will or not, in the military line, against nations with whom we are at peace, undertakes also to direct the civil government; and particularly, for the Executive and Legislative bodies, to pronounce what powers may, or may not, be exercised by the one or the other. Thus in his letter of June 8th. he promises to respect the political Opinions of the President, till the Representatives shall have confirmed or rejected them: as if the President had undertaken to decide what belonged to the decision of Congress. In his letter of June 14. he says more openly that the President ought not to have taken on himself to decide on the subject of the letter, but that  it was of importance enough to have consulted Congress thereon: and in that of June 22d. he tells the President in direct terms that Congress ought already to have been occupied on certain questions, which he had been too hasty in deciding: thus making himself, and not the President, the judge of the Powers ascribed by the Constitution to the Executive, and dictating to him the occasion when he should exercise the power of convening Congress at an earlier day than their own act had prescribed.
On the following expressions no commentary shall be made.
‘Les principes philosophiques proclamées par le President.’
   
   July 9.


‘Les opinions privées ou publiques de M. le President, et cette egide ne June 22. paroissant pas suffisante.’
   
   June 22.


‘Le gouvernement federal s’est empressé, poussé par je ne sçais quelle June 22. influence.’
   
   June 22.


‘Je ne puis attribuer des demarches de cette nature qu’à des impressions June 22. etrangeres dont le tems et la verité triompheront.’
   
   June 22.


‘On poursuit avec acharnement en vertu des instructions de M. le Pre- June 25. sident, les Armateurs Français.’
   
   June 25.


‘Ce refus tend à accomplir le systeme infernal du roi d’angleterre, et des June 14. autres rois ses accomplices, pour faire perir par la famine les Republicains Français avec la Liberté.’
   
   June 14.


‘La lache abandon
   
   June 8.

 de ses amis.’
‘En vain le desir de
   
   July 25.

 conserver la paix fait-il sacrifier les interêts de la July 25. France à cet interêt du moment; en vain la soif des richesses l’emporte-t-elle sur l’honneur dans la balance politique de l’amérique, tous ces menagemens, toute cette condescendance, toute cette humilité n’aboutissent à rien: nos ennemis en rient, et les Français trop confiants sont punis pour avoir cru que la nation Americaine avoit un pavillon, qu’elle avoit quelque egard pour ses loix, quelque conviction de ses forces, et qu’elle tenoit au sentiment de sa dignité. Il ne m’est pas possible de peindre toute ma sensibilité sur ce scandale qui tend à la diminution de votre commerce, à l’oppression du notre, et à l’abaissement, à l’avilissement des republiques.—Si nos concitoyens ont été trompés, si vous n’etes point en etat de soutenir la Souveraineté de votre peuple, parlez; nous l’avons garantie quand nous etions esclaves, nous saurons la rendre redoutable etant devenus libres.’—We draw a veil over the sensations which these expressions excite. No words can render them: but they will not escape the sensibility of a friendly and magnanimous nation, who will do us justice. We see in them neither the portrait of ourselves, nor the pencil of our friends; but an attempt to embroil both; to add still another nation to the enemies of his country, and to draw on both a reproach, which it is hoped will never stain the history of either. The written proofs, of which Mr. Genet was himself the Bearer, were too unequivocal to leave a doubt that the French nation are constant in their friendship to us. The resolves of their national convention, the  letters of their Executive council attest this truth in terms which render it necessary to seek, in some other hypothesis, the solution of Mr. Genet’s machinations against our peace and friendship.
Conscious, on our part, of the same friendly and sincere dispositions, we can with truth affirm, both for our nation and government, that we have never omitted a reasonable occasion of manifesting them. For I will not consider as of that character opportunities of sallying forth from our ports to way-lay, rob, and murder defenceless merchants and others, who have done us no injury, and who were coming to trade with us in the confidence of our peace and amity. The violation of all the laws of order and morality which bind mankind together would be an unacceptable offering to a just nation. Recurring then, only to recent things, after so afflicting a libel, we recollect with satisfaction that in the course of two years, by unceasing exertions, we paid up seven years arrearages and instalments of our debt to France, which the inefficiency of our first form of Government had suffered to be accumulating: that pressing on still to the entire fulfilment of our engagements, we have facilitated to Mr. Genet the effect of the instalments of the present year, to enable him to send relief to his fellow-citizens in France, threatened with Famine: that in the first moment of the insurrection which threatened the Colony of St. Domingo, we stepped forward to their relief with arms and money, taking freely on ourselves the risk of an unauthorized aid, when delay would have been denial: that we have received according to our best abilities, the wretched fugitives from the catastrophe of the principal town of that Colony, who, escaping from the swords and flames of civil war, threw themselves on us naked and houseless, without food or friends, money or other means, their faculties lost and absorbed in the depth of their distresses: that the exclusive admission to sell here the prizes made by France on her enemies, in the present war, tho’ unstipulated in our treaties, and unfounded in her own practice, or in that of other nations, as we believe; the spirit manifested by the late Grand Jury, in their proceedings against those who had aided the enemies of France with arms and implements of war; the expressions of attachment to his nation, with which Mr. Genet was welcomed on his arrival and journey from South to North, and our long forbearance under his gross usurpations and outrages of the laws and authority of our country, do not bespeak the partialities intimated in his letters. And for these things he rewards us by endeavors to excite discord and distrust, between our citizens and those whom they have entrusted with their government, between the different branches of our government, between our nation and his. But none of these Things, we hope, will be found in his power. That friendship, which dictates to us to bear with his conduct yet awhile, lest the interests of his nation here should suffer injury, will hasten them to replace an agent, whose Dispositions  are such a misrepresentation of theirs, and whose continuance here is inconsistent with order, peace, respect, and that friendly correspondence, which we hope will ever subsist between the two nations. His government will see too that the case is pressing; that it is impossible for two sovereign and independent authorities to be going on within our territory, at the same time, without collision. They will foresee that if Mr. Genet perseveres in his proceedings, the consequences would be so hazardous to us, the example so humiliating and pernicious, that we may be forced even to suspend his functions before a successor can arrive to continue them. If our citizens have not already been shedding each others blood, it is not owing to the moderation of Mr. Genet, but to the forbearance of the Government. It is well known that if the authority of the laws had been resorted to, to stop the Little Democrat, it’s officers and agents were to have been resisted by the crew of the vessel consisting partly of American citizens. Such events are too serious, too possible, to be left to hazard, or to what is worse than hazard, the will of an agent whose designs are so mysterious.—Lay the case then immediately before his government. Accompany it with assurances, which cannot be stronger than true, that our friendship for the nation is constant and unabating; that, faithful to our treaties, we have fulfilled them in every point to the best of our understanding; that, if in any thing, however, we have construed them amiss, we are ready to enter into candid explanations, and to do whatever we can be convinced is right; that in opposing the extravagancies of an agent, whose character they seem not sufficiently to have known we have been urged by motives of duty to ourselves, and justice to others, which cannot but be approved by those who are just themselves; and finally, that, after independence and selfgovernment, there is nothing we more sincerely wish, than perpetual Friendship with them I have the honor to be with great respect & esteem Dear Sir your most obedt & most humble servt

Th: Jefferson

